Title: From George Washington to Captain William John Darby, 21 December 1779
From: Washington, George
To: Darby, William John


        
          Sir
          Head Quarters Morristown 21st Decr 1779.
        
        I wish it were in my power to give a satisfactory answer to your letter of the 4th Novr. Unfortunately certain obstructions have been thrown in the way of both general and particular exchanges, which must prevent any thing from taking place in your favor. When these are removed It will give me pleasure to concur in measures for your relief or exchange. I am Sir.
      